                    Case 2:19-cr-00590-JHS Document 1 Filed 08/01/19 Page 1 of 13

AO 91 (Rev. 11/ 11) Criminal Complaint (approved by AUSA N. Rue)


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                   Eastern District of Pennsylvania

                  United States of America                            )
                                V.                                    )
                                                                      )
                        Blake Rezabek                                 )
                                                                      )
                                                                      )
                                                                      )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of           November 2015 through July 2016         in the county of             Montgomery       in the
        Eastern        District of _ __P_e_n_n_sy~l_va_n_i_
                                                          a __ , the defendant(s) violated:

             Code Section                                                       Offense Description

 18 U.S.C. § 1349                                Conspiracy to commit wire fraud




          This criminal complaint is based on these facts:
 See Affidavit, attached.




          ~ Continued on the attached sheet.



                                                                                                Complainant 's signature

                                                                                       Adam Sucheski, Special Agent, FBI
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.


Date:     fur                  /, ?ore;
                                I    I
                                                                                                            -
City and state:                        Philadelphia, PA                             Thomas J. Rueter, LJ,S. Magistrate Judge
                                                                                                 Printed name and title        -    ':-::
             Case 2:19-cr-00590-JHS Document 1 Filed 08/01/19 Page 2 of 13



                      AFFIDAVIT IN SUPPORT OF APPLICATION
                    FOR A COMPLAINT AND AN ARREST WARRANT

        I, Adam Sucheski, being duly sworn, state:

                                       Introduction

        1.      I am a Special Agent with the Federal Bureau oflnvestigation ("FBI"), currently

assigned to the Philadelphia Division's Fort Washington Resident Agency, duly appointed

according to law and acting as such. I have been a Special Agent since 2006, and I have

conducted numerous investigations into financial crimes, including mail fraud, bank fraud, wire

fraud, and securities fraud. I have also attended training courses -regarding methods and

techniques for disguising, converting, and transmitting the proceeds of illegal activities. I have

also received training regarding the seizure and forfeiture of assets derived from fraud schemes.

       2.       This case involves the investigation of BLAKE REZABEK (REZABEK) and

others known and yet unknown for internet fraud related offenses. As set forth below,

REZABEK committed the aforementioned illegal activity from his residence and other locations

in the Eastern District of Pennsylvania.

                                  Purpose of Affidavit

       3.       I submit this Affidavit in support of an application for an arrest warrant for

BLAKE REZABEK.

       4.       Based on the evidence described below, there is probable cause to believe that

REZABEK and others known and yet unknown conspired to commit a scheme to defraud

victims through use of the internet, in violation of 18 U.S.C. §§ 1349 (conspiracy to commit wire

fraud), and that there is probable cause for the issuance of an arrest warrant.

        5.      The information in this Affidavit is based, among other things, on my own

investigation, and information from interviews, a cooperating witness, internet communications,

bank and other records, and other law enforcement officers. I submit this Affidavit for the
             Case 2:19-cr-00590-JHS Document 1 Filed 08/01/19 Page 3 of 13



limited purpose of establishing probable cause for the issuance of a complaint and warrant;

therefore I have not recited every fact I know about this investigation.

                                  Internet Fraud Schemes

        6.      Your affiant has learned the following about certain internet-based fraud schemes

from his investigations, from his training and experience, and from other law enforcement

officers.

        7.     Your affiant has learned that certain fraudsters utilize a scheme known as the auto

sale scam. The typical auto sale scam works as follows. The fraudster/seller places an

advertisement on Craigslist or another internet based sales site offering a late model vehicle for

an unusually low price. The victim/buyer contacts the fraudster/seller via email or VOiP (Voice

Over IP) telephone and discusses the vehicle purchase. The fraudster/seller typically offers false

protection from fraud or purports to be from a company such as CarFax or PayPal. The

fraudster/seller also utilizes counterfeit marks of these companies in any communications with

the buyer to appear legitimate. This lures the victim/buyer into a false sense of security. The

victim/buyer agrees to purchase the vehicle, sight unseen, and is directed by the fraudster/seller

to send funds via wire or deposit into an account. The funds are wired or otherwise deposited

into an account with the promise of vehicle delivery shortly thereafter. The fraudster/seller never

intends to deliver the vehicle and withdraws or directs the withdrawal of the funds from the

account, often depleting the account. When the vehicle never arrives and the victim/buyer

attempts to contact the fraudster/seller, they receive a disconnected message or no response at all.

                                      The Investigation

        8.      Since in or around April 2016, your affiant has been investigating REZABEK for

his involvement in an internet auto sale scam based in the Eastern District of Pennsylvania that


                                                 2
             Case 2:19-cr-00590-JHS Document 1 Filed 08/01/19 Page 4 of 13



has ensnared a number of victims, including victims located in Denver, Colorado; Madison,

Florida; and Wyoming, Michigan. The identity of each of the victims is known to your affiant.

In each case REZABEK, who previously resided at 6201 Riverfront Drive, Royersford,

Pennsylvania 19468 and now resides at 2205 Lexington Court, Eagleville, Pennsylvania 19403,

or a co-conspirator, has posted an online advertisement for a vehicle, convinced another

individual to act as an intermediary by providing the use of the intermediary' s bank account in

exchange for a fee, and has directed the victim to wire transfer or deposit the purchase price of

the scam vehicle to the intermediary's bank account. In each case, after the funds are received

by the intermediary in his bank account, REZABEK directed the intermediary to withdraw the

funds, less the agreed upon fee, and to meet REZABEK at a predetermined location near the

bank. REZABEK arrived at each meeting in his vehicle. REZABEK has never delivered the

promised vehicles to any of his victims.

        9.    In or around April 2016, your affiant learned about the Denver, Colorado victim

through the Towamencin Township, Pennsylvania Police Department. Your affiant learned that

the victim, Vl, reported a fraud to her local police on or about February 29, 2016. Vl reported

to the Denver Police that she observed an ad online approximately the prior week for a 2009

Dodge Ram pickup, reportedly located in Topeka, Kansas. Vl communicated with the purported

seller and also received emails from CarFax to facilitate the sale. Vl agreed to purchase the

vehicle for $8,000 and sent $4,000 via wire to Bank of America (BoA) account ending in ' 69 on

February 23 , 2016. An additional $4,000 was wired to the same account on February 24, 2016.

The vehicle was never delivered and the purported CarFax representative ceased all

communication with Vl. The Denver Police were able to determine that Bank of America

account ending in '69 was assigned to a resident of Lansdale, Pennsylvania.


                                                 3
              Case 2:19-cr-00590-JHS Document 1 Filed 08/01/19 Page 5 of 13



        10.     On or about June 29, 2016, your affiant interviewed the owner of account ' 69,

referred to herein as cooperating witness # 1 (CW# l). CW# l provided the following

information. He stated that he had met REZABEK at a party near Temple University in

Philadelphia, Pennsylvania. REZABEK told CW# l that he was looking for people to work with

him. REZABEK told CW#l that he already had a small group of people working with him.

REZABEK indicated that CW#l would make good money and that it was "an online business."

CW#l never received a clear answer from REZABEK as to the nature of the "online business."

REZABEK told CW#l that all CW#l had to do was open one or more bank accounts and receive

funds in the account. Once the funds were in the account, CW# l would withdraw cash and then

provide the cash to REZABEK, less a 10% commission for his work. CW#l agreed, and he

subsequently opened the Bank of America account ending in ' 69 into which Denver victim VI

later wired the fraud proceeds. CW#l indicated that he met with REZABEK and REZABEK' s

girlfriend between eight and ten times. Each time CW#l met with REZABEK, he would receive

a call from REZABEK advising that the funds were in the account. CW#l would go to the bank

and withdraw the cash, less I 0%, and then meet REZABEK near the bank. REZABEK drove a

dark colored Infiniti. CW#l would get in the back of the car and hand the cash to REZABEK,

who was driving. 1 REZABEK' s girlfriend was usually sitting in the passenger seat.

        11.    Your affiant has confirmed that REZABEK did in fact own an Infiniti, bearing


1
 In July 2016, your affiant identified an additional victim of REZABEK' s scheme. In or around
February 2016, a Kitcap County, Washington victim lost $10,000 by depositing the money into
CW#l ' s account for a vehicle which was never delivered. When contacted by Washington State
law enforcement, CW#l initially confirmed that he had sold the vehicle then changed his story
and said he was working for a friend. CW#l did not identify the friend to Washington State law
enforcement but told them at the time that funds were deposited into his account so he could re-
ship electronics. Your affiant has not confronted CW# I with this information.
   CW#l has outstanding local charges for drugs and.theft, and he has prior convictions for
theft, unauthorized use of a motor vehicle, drugs and DUL

                                                  4
                 Case 2:19-cr-00590-JHS Document 1 Filed 08/01/19 Page 6 of 13



VIN JN1CV6AR6DM354900. Records obtained from PNC Bank show that REZABEK paid off

a loan on this vehicle in May 2016. The PA license plate formerly displayed on the Infiniti has

been transferred to a Mercedes owned by REZABEK (REZABEK MERCEDES).

           12.     In or around May 2016, your affiant learned about the Madison, Florida victim, V2,

through Bucks County Pennsylvania Detectives. Your affiant learned that V2, located in

Madison, Florida, contacted Madison Police and reported that she had responded to a Craigslist

advertisement for a 2006 Ford pickup truck, listed for sale for $3 ,000 on February 10, 2016. V2

emailed the seller and received a telephone number to call (888-779-9492), which purportedly

was an employee of the eBay Financial department. However, this telephone number was not,

and is not, assigned to eBay. According to V2, the false eBay employee provided a Wells Fargo

bank account ending in ' 9601 for making the payment. On February 12, 2016, V2 sent $3 ,000 to

the '9601 Wells Fargo account for the purchase of the truck. The truck was never delivered, and

all communication with the seller and purported eBay employee ceased. The Madison Police

were able to determine identify the Ottsville, Pennsylvania Wells Fargo account holder, known

to this affiant and identified herein as Cooperating Witness #2 (CW#2). A check of the '9601

account's records indicated that V2's $3 ,000 had been deposited in the account, and that

following the $3 ,000 deposit CW#2 withdrew $2,850 from the account.

           13.    Your affiant interviewed (;,W#2. 2 CW#2 provided the following information. He

advised that he had met REZABEK through a friend and that REZABEK offered him a job with

his "online business." REZABEK indicated that he was involved in the purchase and sale of

BitCoins and that all CW#2 had to do was open bank accounts and receive funds. Once the

funds were received, CW#2 would withdraw the funds in cash, less a commission, and provide


2   CW#2 has convictions for DUI, resisting arrest, drugs, and criminal mischief.

                                                    5
              Case 2:19-cr-00590-JHS Document 1 Filed 08/01/19 Page 7 of 13



the cash to REZABEK. CW#2 advised that before he met with REZABEK, he would receive a

call from REZABEK, advising that the funds were in the account. CW#2 would go to the bank

and withdraw the cash, less his commission and then meet REZABEK near the bank.

REZABEK was driving a dark silver car, possibly an Acura. CW#2 would get in the back of the

car and hand the cash to REZABEK who was driving. A person identified as REZABEK' s

girlfriend was usually seated in the front passenger seat.

        14.     Your affiant has also learned from Pennsylvania local law enforcement officers that

during an interview, CW#2 told officers that REZABEK uses a bunch of kids' accounts through

which he funnels/launders money.

        15.      Your affiant learned about the Wyoming, Michigan victim, V3, from a detective

from the Wyoming, Michigan Police Department. The detective advised that on June 16, 2016,

he received a complaint from V3 regarding an auto sales scam. V3 reported that he had located

an advertisement on Craigslist for a 2010 Toyota Rav 4 for sale for $5,000 and communicat~d

with the seller via email and text message. V3 received emails and reports from CarFax that

were ultimately determined not to be legitimate. V3 was directed to send $5,000 to Bank of

America account ending '63 and await delivery. On June 8, 2016, V3 sent $5,000 to account as

directed. The vehicle was never delivered.

        16.    On or about July 19, 2016, your affiant interviewed Cooperating Witness Three

(CW#3). CW#3 was identified by the Wyoming, Michigan Police Department as an

intermediary in REZABEK's scheme. CW#3 provided the following information. CW#3

opened bank accounts at Wells Fargo Bank and at Bank of America in order to help out his

friend "BLAKE," who was selling Bitcoins. CW#3 was shown a photograph of REZABEK, and

CW#3 confirmed that this was his friend "Blake." CW#3 identified REZABEK' s telephone


                                                  6
              Case 2:19-cr-00590-JHS Document 1 Filed 08/01/19 Page 8 of 13



number as 610-306-5906. CW#3 met REZABEK through word of mouth from friends in

Lansdale, Pennsylvania. REZABEK told CW#3 to open bank accounts in order to receive

money from people purchasing Bitcoins. CW#3 opened the accounts, and then passed the

account information to REZABEK. CW#3 would be notified by REZABEK via text message

when funds were in the account. REZABEK would send a picture message with a deposit slip.

CW#3 would then be directed go to the bank and withdraw the cash, less his commission and

take the cash to REZABEK. CW#3 estimates that he completed these transactions three times,

and each time the cash deposit was $5,000. CW#3 met with REZABEK in person near the bank,

shortly after the cash was withdrawn. REZABEK drove a white Mercedes each time, and

REZABEK's girlfriend was with him. CW#3 would get in the Mercedes, hand REZABEK the

cash, and then he would exit the car. CW#3 stated that the Bank of America account still had

$5,000 in it, which had been frozen. REZABEK wanted the cash from the account and directed

CW#3 to contact the bank and figure out how to release the funds.

        17.    CW#3 ' s involvement as an intermediary in REZABEK' s scheme had been

confirmed through FBI physical surveillance of REZABEK. On or about May 23, 2016, agents

observed REZABEK use the REZABEK MERCEDES to travel from his residence to

Montgomeryville, Pennsylvania and meet with CW#3. CW#3 was observed to exit his vehicle,

holding a Bank of America cash envelope and enter the rear driver side seat of the REZABEK

MERCEDES. CW#3 exited the REZABEK MERCEDES a few moments later and both vehicles

departed the area.

        18.    Your affiant has identified additional victims who were defrauded by REZABEK

through the use of CW#3. On or about June 3, 2016, a Waynesville, North Carolina victim, V4,

wired $5,000, and on June 8, 2016, a Grand Rapids, Michigan victim, V3, wired $5,000 to


                                               7
              Case 2:19-cr-00590-JHS Document 1 Filed 08/01/19 Page 9 of 13



CW#3 for vehicles which were never delivered. Your affiant has received and reviewed the

bank records for CW#3' s Bank of America and Wells Fargo accounts and corroborated CW#3 ' s

involvement as an intermediary in REZABEK's scheme. The records depict $5,000 deposits,

followed by cash withdrawals.

        19.     Your affiant also conducted a consent search on CW#3 ' s telephone and recovered

text messages from contact "BLAKE," telephone 610-306-5906, which is known to law

enforcement to be the telephone number for REZABEK. The messages notified CW#3 when

deposits were received in CW#3's Bank of America and Wells Fargo accounts. The messages

provided bank names (Bank of America or Wells Fargo) and amounts, URLs (i.e. , internet

addresses), and addresses where the deposits were made. A review of the messages showed

$30,000 in fraudulent transactions was deposited into CW#3 ' s Bank of America account

between June 3, 2016 and June 14, 2016.

        20.    Your affiant corroborated the deposit locations noted in the text messages with

suspected fraud victims reporting fraud to the FBI's Internet Crime Complaint Center (IC3). The

IC3 is a central repository for online fraud victims to submit information to the FBI which can be

collated and searched for connections to individual suspects or organized theft groups. In this

instance, your affiant confirmed two transactions as being reported to IC3 by fraud victims. The

Waynesville, North Carolina and Wyoming, Michigan frauds noted above are also corroborated

by the messages and deposit slips recovered from CW#3 ' s telephone. Subpoenaed records for

telephone number 610-306-5906 also corroborate the communication between CW#3 and that

telephone where the links to deposits slips were sent to CW#3 by the person using that

telephone. The records indicate that 610-306-5906 is associated with an Apple iPhone bearing

IMSI: 310410759231213 , SIM CARD: 89014103257592312133 .


                                                 8
          Case 2:19-cr-00590-JHS Document 1 Filed 08/01/19 Page 10 of 13



        21.   On or about July 25, 2016, your Affiant directed CW#3 to contact REZABEK

about a previous deposit via text message. Through a text message, CW#3 told REZABEK that

a $5,000 deposit was received into CW#3's Bank of America account and that the funds were

frozen by Bank of America for potential fraud. REZABEK responded to CW#3 by text message,

directing him to contact the bank to try and get the funds unfrozen.

        22.   On or about August 2, 2016, your Affiant provided $2,000 to CW#3 who contacted

REZABEK and told him that the bank had released some of the funds from the account.

REZABEK told CW#3 that he would meet CW#3 to get the money. CW#3 and REZABEK

agreed to meet in the 1500 block of Sumneytown Pike, Lansdale, Pennsylvania. On that date,

FBI surveillance observed REZABEK enter the parking lot of the 1500 block of Sumneytown

Pike driving the REZABEK MERCEDES. CW#3 was observed entering the REZABEK

MERCEDES and speaking with REZABEK. A few minutes later, CW#3 exited the vehicle and

REZABEK departed alone in the vehicle. CW#3 later told your affiant that while in the vehicle

REZABEK asked CW#3 why the full $5,000 was not released and urged CW#3 to call the bank

about the account. CW#3 advised that he would not be able to do that at that time.

       23.     In or around June 2016, your affiant caused a search of the FBI Internet Crime

Complaint Center (IC3) for complaints against REZABEK and/or his associates. A preliminary

analysis of search results determined that victims have submitted at least 42 complaints

involving losses connected to REZABEK. The search also identified additional would-be

victims who suffered no financial loss. IC3 contained complaints linked to REZABEK from at

least 16 different states throughout the United States as well as overseas.

        24.   Your Affiant received bank records for a number individuals who either have

admitted an association or appear to be associated with REZABEK as noted above.


                                                 9
              Case 2:19-cr-00590-JHS Document 1 Filed 08/01/19 Page 11 of 13



REZABEK's girlfriend, CW#l, CW#2, and CW#3, as well as others known to your Affiant

appear to have received and cashed out funds at the direction or influence of REZABEK. All of

these individuals live in and around the Philadelphia area. The bank records for the individuals

are consistent with the known fraud, showing average deposits of $5,000, followed by quick cash

withdrawals from the accounts.

        25.      A summary of cash deposits and withdrawals from the identified bank accounts at

Bank of America (BOA) and Wells Fargo (WF) used by REZABEK and his identified

intermediaries is as follows:

 Name                       Dates                          Cash In          Cash Out        Bank

 Blake Rezabek              11/1 /2015 - 2/28/2016         $56,365          $45,337         WF

 Blake Rezabek              9/22/2015 - 7/5/2016           $116,450         $108,829        PNC

 CW#l                       2/1 /2016 - 3/1 /2016          $39,960          $38,916         BOA

 CW#2                       2/1 /2016 - 4/1/2016           $34,530          $30,526         BOA

 CW#2                       2/1/2016 - 3/30/2016           $14,482          $13,367         PNC



        26.     On May 8, 2017, your Affiant received the following information from an

identified victim in Las Vegas, Nevada, V 5, who reported being defrauded in the purchase of a

food trailer for $7,200 in response to an online ad. V5 responded to the ad and received an email

from mareyamayal@gmail.com between November 24, 2015 and December 8, 2015. "Mary"

purported to be a recently divorced person now living in British Columbia, Canada and working

for the Army. "Mary" indicated that if V5 could not come to Canada to pick up the trailer, the

trailer could be shipped and would utilize an intermediary, Black Motor Corp., 702 ED St,

Tacoma, Washington 98421 to receive payment. The last line in the email on November 24,


                                                    10
             Case 2:19-cr-00590-JHS Document 1 Filed 08/01/19 Page 12 of 13



2015, states "P.S. Please don't bother them if you don't have cash in hand and ready to buy the

trailer!" A contract was provided and executed by the victim on November 30, 2015 through

"Michael Penn." The victim reported receiving and signing a contract with Black Motor Corp

dba Blake A. Rezabek Inc. Your affiant has received a copy of this contract.

       27.       VS then utilized the information from the contact information provided by

"Mary" to obtain a cashier' s check payable to BLAKE REZABEK for $3 ,600 dated December 1,

2015 drawn on V5 ' s Wells Fargo account. In an email dated December 4, 2015, "Mary"

indicated that the payment was received by check and that this type of payment could not be

accepted. "Mary" wrote "I suggest you to make the payment like they told you not like you

want." As a result, on December 1, 2015, VS deposited $3 ,600 cash into a Wells Fargo account

ending ' 5746.

       28.       Your Affiant has obtained and reviewed the Wells Fargo account ending '5746,

which indicated that it was opened on November 17, 2015 by BLAKE REZABEK, 6201

Riverfront Drive, Royersford, Pennsylvania 19468. REZABEK listed his employer as Lehigh

Dairies. Pursuant to a subpoena, your Affiant has received and reviewed the employment

records for REZABEK at Lehigh Dairies. REZABEK worked for the company between June 8,

2008 and August 7, 2011 with a wage of $10 to $11 an hour, with multiple layoffs and rehires

(consistent with summer work). Lehigh Dairies indicated that in 2011 a W-2 was issued to

REZABEK for $4,037.

       29.       The deposit noted by VS is reflected in REZABEK' s Wells Fargo bank account.

In addition, between November 25, 2015 and February 18, 2016, the ' 5746 account received

$45,365 in deposits (including $75 deposited by REZABEK upon account opening) and

indicated withdrawals of $45 ,337. The account remained open until March 23 , 2016 with no


                                                11
                Case 2:19-cr-00590-JHS Document 1 Filed 08/01/19 Page 13 of 13



other activity before it was closed by Wells Fargo for fraud. REZABEK maintained a bank

account with Diamond Credit Union at the time the funds were deposited into the Wells Fargo

account. The Diamond Credit Union account activity is consistent with daily life activities - gas,

food purchases, and the like.



                                            Conclusion

          30.      For the foregoing reasons, there is probable cause to believe that Blake Rezabek is

involved in a conspiracy scheme to defraud using interstate wires, in violation of 18 U.S.C.

§ 1349.


                                                 ADAM SUCHESKI
                                                 Special Agent
                                                 Federal Bureau of Investigation


Sworn to and subscr~     (~
before me this   { day of~ 20q 9.




United States Magistrate Judge




                                                    12
